DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.

 Response to Amendment
The amendment filed 4/12/2022 has been entered.  Claims 2-9, 11-15 have been amended, Claims 1, 10 have been cancelled, and Claims 16-17 have been added.  Claims 2-9, 11-17 are currently pending in the application.  The amendment overcomes the objection and rejection under 35 U.S.C. 101 previously set forth in the Final Office Action of 3/11/2022.

Response to Arguments
Applicant’s arguments, see pages 2-6, filed 4/12/2022, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to Claim 13.
Regarding the imaging device including only one image sensor, US 20060058684 A1 by Sendai (hereinafter “Sendai”) discloses an imaging device comprising standard image obtaining element 107 and reflective prism 108, with the standard image obtaining element 107 being the only image sensor in the imaging device.  The fluorescent image obtaining element 306 is located in the image detecting unit 300 rather than the imaging device of the endoscope.  Sendai does not disclose the imaging device alternately capturing normal light images and fluorescence light images.  However, JP 2015047402 A by Moriya (hereinafter “Moriya”) discloses complementary color image pickup device 28 which picks up an optical image and generates an image signal corresponding to the mode of the emitted light.  The signal is then output from the sensor 28 for processing in the circuit elements of the processor device 12.
Regarding controller circuitry configured to control the light source to emit alternately the normal light in a first period and the excitation light in a second period following the first period, Moriya discloses an endoscope system with normal light and narrow band light observation modes to generate normal and special observation images, respectively, for display.  The normal and narrow band light observation modes are switched by mode changeover switch 17a, which outputs an operation signal to control unit 30 for changing the mode of light source device 11 and processor device 12.  The mode changeover switch may be operated by a surgeon or the switching operation may be performed automatically in response to a freeze instruction signal.
Regarding the use of a synchronization signal to synchronize image capture in the imaging device with control of the light source, Moriya discloses control unit 30, which outputs an operation signal for controlling light source device 11 and processor device 12.  When the operation signal is detected, the observation mode is changed at the same time for each component.
Regarding repeat generation of the superimposed image based on repeating control of the light source emission and imaging device capture, Sendai discloses image data WS and NS stored in fluorescent image memory 401 after being output from image processing unit.  The captured images are combined by image composing means 408 to generate composite image data CS for output or display.  Sendai does not disclose the superimposed image generation based on the alternating emission of normal light and excitation light.  However, as detailed above, Moriya discloses a process of alternately emitting light and capturing corresponding images by repeatedly switching the normal light and narrow band light observation modes.
Further arguments regarding the applicability of US 20190216325 A1 by Ouyang (hereinafter “Ouyang”) to the limitations of Claim 13 are moot given the new grounds of rejection.  Please see the rejection under 35 U.S.C. 103 below.

Claim Objections
Claims 2-6 are objected to because of the following informalities: Claim 2 recites “a blue bandwidth”, while Claims 3-6 recite “the blue wavelength band”.  For clarity, these limitations should be clarified such that each of Claims 2-6 indicates the same one of the “blue bandwidth” or the “blue wavelength band”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Claim 17 recites “another superimposed image”.  For clarity, this phrase could be changed to “a second superimposed image” or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “control reading and writing…with respect to the memory” in lines 17-18 and 22-23.  These limitations are indefinite because it is unclear how the alternating reading and writing of the first and second captured images is related to the memory.  The phrase “with respect to the memory” implies that the memory provides information about the control steps of reading and writing the captured images; however, this connection is unclear.  For the remainder of this Action, it is assumed that this limitation indicates that the image processing circuitry controls writing images to the memory and reading images from the memory.

There is insufficient antecedent basis for the following limitations in the claims:
“the blue wavelength band” in Claims 3-6
“the green wavelength band” in Claims 4-6
“the component of the fluorescence” in Claim 9
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “wherein the excitation light is light of the blue wavelength band which excites protoporphyrin”.  However, Claim 2, from which Claim 3 depends, recites “the excitation light is light of a blue bandwidth”.  Thus, the wavelength of the excitation light has been provided in Claim 2.  The use of the excitation light to excite protoporphyrin provided in Claim 3 is a characteristic of light in the blue wavelength band and does not further limit the claim.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 7-8, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060058684 A1 by Sendai (hereinafter “Sendai”) in view of JP 2015047402 A by Moriya (hereinafter “Moriya”).
Regarding Claim 13, Sendai discloses a medical observation system (fluorescence image display apparatus; [0118]), comprising: a light source configured to emit normal light of a first wavelength band (fluorescence image display apparatus; [0118]) and excitation light of a second wavelength band different from the first wavelength band (illuminating unit 110 emits excitation light Lr with a wavelength of 410 nm; [0122, 129]); an imaging device (standard image obtaining element 107; [0121]; Fig. 1); a memory (fluorescent image memory 401; [0131-132]); controller circuitry (control computer 200) configured to: control the imaging device to cause the imaging device to perform (1) capturing the normal light emitted from the light source and received by way of an observation target in the first period to generate a first captured image (illuminating unit 110 emits white light Lw for obtaining standard images), and (2) capturing the excitation light emitted from the light source and received by way of the observation target and fluorescence light from the observation target excited by the excitation light in the second period to generate a second captured image (illuminating unit 110 emits excitation light Lr for obtaining fluorescence images; [0119-122]; Fig. 1); and 
image processing circuitry (image computing unit 400) configured to: control writing and reading alternately with respect to the memory (image data WS and NS stored in fluorescent image memory 401 after being output from image processing unit; [0125, 131-132]), perform an adjustment process to reduce a component of a color corresponding to the excitation light included in the second captured image (gain is provided to the signal to perform red and green color gradations to the respective fluorescent signals.  The excitation light has a wavelength of 410 nm and falls in the blue range, which has a reduced influence due to the gain applied to the red and green bands; [0125, 129]), and 
control writing and reading of the second captured image subjected to the adjustment process with respect to the memory (fluorescent data output from image processing unit 300 and stored in memory; [0125, 131-132]), generate a superimposed image by superimposing the first captured image and the second captured image subjected to the adjustment process stored in the memory (composite image data CS is output as a video signal for display), and output the superimposed image sequentially, by repeating the generation of the superimposed image (captured images are combined by image composing means 408 to generate composite image data CS for output; [0125-127]; Fig. 3).
Sendai does not disclose alternately emitting the normal light and excitation light, the imaging device including only one sensor and alternately capturing normal first and second captured images in synchronization with the light, control writing and reading of the first captured image and the second captured image, or repeating the control of the light source to emit alternately the normal light and the excitation light, and repeating the control of the imaging device to cause the imaging device to alternately perform capturing the normal light and capturing the excitation light.
However, Moriya discloses an endoscope system with normal light and narrow band light observation modes to generate normal and special observation images, respectively, for display.  The normal and narrow band light observation modes are switched by mode changeover switch 17a, which outputs an operation signal to control unit 30 for changing the mode of light source device 11 and processor device 12.  The mode changeover switch may be operated by a surgeon or the switching operation may be performed automatically in response to a freeze instruction signal ([0032, 58]).  A complementary color image pickup device 28 picks up an optical image and generates an image signal corresponding to the mode of the emitted light.  The signal is then output from the sensor 28 for processing in the circuit elements of the processor device 12 ([0045, 56-58]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cycle of light emission and image capture disclosed by Sendai with the configuration disclosed by Moriya with the benefit of providing a system with a switchable illumination method while reducing the amount of blur in the image data (Moriya [0085]).
Regarding Claim 2, Sendai as modified by Moriya discloses the medical observation device according to claim 13.  Sendai further discloses wherein the normal light is white light (white light Lw; [0122]), the excitation light is light of a blue bandwidth (excitation light Lr has a wavelength of 410 nm; [0130]), and the fluorescence is light of a red wavelength bands (fluorescence with a wavelength of 420 nm or longer, including between approximately 600-650 nm for a diseased tissue; [0130]; Fig. 26).
Regarding Claim 3, Sendai as modified by Moriya discloses the medical observation system according to claim 2.  With reference to page 7 of the Specification, protoporphyrin is excited at a wavelength band between 375-445 nm.  Sendai further discloses wherein the excitation light is light of the blue wavelength band which excites protoporphyrin (excitation light Lr has a wavelength of 410 nm; [0130]).
Regarding Claim 4, Sendai as modified by Moriya discloses the medical observation system according to claim 2.  Sendai further discloses wherein the image processing circuitry (image computing unit 400) is configured to reduce a component other than a component of a color corresponding to the fluorescence among light components of the red, green, and blue wavelength bands included in the second captured image in the adjustment process (gain is provided to the signal to perform red and green color gradations to the respective fluorescent signals.  The excitation light has a wavelength of 410 nm and falls in the blue range, which has a reduced influence due to the gain applied to the red and green bands; [0125, 129]).
Regarding Claim 7, Sendai as modified by Moriya discloses the medical observation system according to claim 13.  Sendai discloses the medical control device further comprising display controller circuitry (video signal processing circuit 503) configured to generate a video signal to display the superimposed image (composite image shown on composite image monitor 602; [0127, 137]; Fig. 2).
Regarding Claim 8, Sendai as modified by Moriya discloses the medical observation system according to claim 13.  Sendai further discloses the medical control device further comprising display controller circuitry (video signal processing circuit 503) configured to generate a video signal to display at least two of the first captured image, the second captured image subjected to the adjustment process, and the superimposed image (visible image shown on standard image monitor 601 and composite image shown on composite image monitor 602; [0127, 137-138]; Fig. 2).
Regarding Claim 17, Sendai as modified by Moriya discloses the medical observation system according to claim 13.  Sendai further discloses wherein the image processing circuitry is configured to after generating the superimposed image (composite image data CS is output as a video signal for display), generate another superimposed image by superimposing a third captured image captured at a third period following the second period and a fourth image captured at a fourth period following the third period, and output the another superimposed image after outputting the superimposed image (captured images are sequentially combined by image composing means 408 to generate composite image data CS for output; [0125-127]; Fig. 3).
Sendai does not disclose the normal light image and excitation light image emitted alternately.  However, Moriya discloses the normal and narrow band light observation modes switched by mode changeover switch 17a, which outputs an operation signal to control unit 30 for changing the mode of light source device 11 and processor device 12.  The mode changeover switch may be operated by a surgeon or the switching operation may be performed automatically in response to a freeze instruction signal ([0032, 58]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cycle of light emission and image capture disclosed by Sendai with the configuration disclosed by Moriya with the benefit of providing a system with a switchable illumination method while reducing the amount of blur in the image data (Moriya [0085]).

Claims 5-6, 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Moriya as applied to claim 13 above, and further in view of US 20180000401 A1 by Kang et al. (hereinafter “Kang”).
Regarding Claim 5, Sendai as modified by Moriya discloses the medical observation system according to claim 4.  Sendai further discloses a color gradation process where gain is applied to the red and green wavelength bands of the fluorescence image data in the image computing unit 400 ([0125]).
Modified Sendai does not disclose an adjustment process where a gain is applied to the blue wavelength band.  However, Kang discloses captured image data split into visible and NIR signals for processing.  Each signal respectively passes through a gain amplifier and A/D converter to produce an RG image and a B image ([0111]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the blue band gain processing disclosed by Kang with the benefit of obtaining a composite image from fluorescence image signals to be displayed (Kang [0111-112]).
Regarding Claim 6, Sendai as modified by Moriya discloses the medical observation system according to claim 4.  Sendai further discloses a color gradation process where gain is applied to the red and green wavelength bands of the fluorescence image data in the image computing unit 400 ([0125]).
Sendai does not disclose an adjustment process where a gain is applied to the blue wavelength band or color correction matrix processing.  However, Moriya discloses an endoscope system with normal light and narrow band light observation modes to generate observation images for display.  Image signal processing unit 36 includes a matrix calculation unit 51 which generates an RGB signal by performing a predetermined matrix calculation on the input signal to obtain the display image ([0064-66]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the color correction matrix processing disclosed by Moriya with the benefit of avoiding blurring in the display image (Moriya [0026]).
Further, Kang discloses captured image data split into visible and NIR signals for processing.  Each signal respectively passes through a gain amplifier and A/D converter to produce an RG image and a B image ([0111]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the blue band gain processing disclosed by Kang with the benefit of obtaining a composite image from fluorescence image signals to be displayed (Kang [0111-112]).
Regarding Claim 9, Sendai as modified by Moriya discloses the medical observation system according to claim 13.  Modified Sendai does not disclose changing a color of the fluorescence to a specific color.  However, Kang discloses captured image data split into visible and NIR signals for processing.  The NIR signal contains the fluorescent light component from the object and is combined with the visible image to create a composite image for display.  A blue image representing the NIR component of the combined image can be implemented for comparison in the displayed image ([0103-105]; Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the color change disclosed by Kang with the benefit of implementing NIR fluorescence with white reflection light (Kang [0105]).
Regarding Claim 11, Sendai as modified by Moriya discloses the medical observation system according to claim 13.  Sendai further discloses image computing unit 400 which performs image processing for captured image signals ([0125]).
Modified Sendai does not disclose separate first and second image processing for the respective captured images.  However, Kang discloses a digital processor 66 for processing captured image signals including a white light image and an NIR fluorescence image.  Amplification coefficients for the signals are independently controlled in first gain amplifier 62 and second gain amplifier 63 for the respective signals ([0082-83]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the separate gain processing disclosed by Kang with the benefit of controlling the light intensity of the resulting image (Kang [0083]).   
Regarding Claim 12, Sendai as modified by Moriya and Kang discloses the medical observation system according to claim 11.  Modified Sendai does not disclose wherein the first image processing and the second image processing include at least one of an optical black subtraction, a white balance adjustment, demosaic processing, color correction matrix processing, a gamma correction, and YC processing.
However, Moriya discloses an endoscope system with normal light and narrow band light observation modes to generate observation images for display.  In the simultaneous method of the normal light observation mode, blue, green, and red light bands are combined to emit white light ([0043]).  The image signal is then processed in image signal processing unit 36, which includes a matrix calculation unit 51 which generates an RGB signal by performing a predetermined matrix calculation on the input signal to obtain the display image ([0064-66]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the color correction matrix processing disclosed by Moriya with the benefit of avoiding blurring in the display image (Moriya [0026]).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sendai in view of Moriya as applied to claim 13 above, and further in view of US 20190216325 A1 by Ouyang (hereinafter “Ouyang”).
Regarding Claim 14, Sendai as modified by Moriya discloses the medical observation system according to claim 13.  Modified Sendai does not disclose wherein the image processing circuitry is configured to eliminate the component of the color corresponding to the excitation light included in the second captured image.  However, Ouyang discloses light in the excitation wavelength region being reduced or fully suppressed in a red pixel image of the tissue using a filter.  The suppressed region 522 as shown in Fig. 5 includes light having a wavelength between approximately 420-580 nm ([0072-73]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the processing steps disclosed by Ouyang with the benefit of reducing background noise in a captured image and generating an image tailored to a particular surgical application (Ouyang [0072]).
Regarding Claim 15, Sendai as modified by Moriya and Ouyang discloses the medical observation system according to claim 16.  Sendai does not disclose wherein the image processing circuitry is configured to eliminate both the green (G) pixel value and the blue (B) pixel value of the second captured image.  However, Ouyang discloses light in the excitation wavelength region being reduced or fully suppressed in a red pixel image of the tissue using a filter.  The suppressed region 522 as shown in Fig. 5 includes light having a wavelength between approximately 420-580 nm ([0072-73]; Fig. 5).  This light is suppressed such each blue and green pixel values in the captured image are effectively suppressed.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the processing steps disclosed by Ouyang with the benefit of reducing background noise in a captured image and generating an image tailored to a particular surgical application (Ouyang [0072]).
Regarding Claim 16, Sendai as modified by Moriya discloses the medical observation system according to claim 13.   Modified Sendai does not disclose wherein the image processing circuitry is configured to perform the adjustment process to reduce the component of the color corresponding to the excitation light included in the second captured image, by reducing both a green (G) pixel value and a blue (B) pixel value of the second captured image.  However, Ouyang discloses light in the excitation wavelength region being reduced or fully suppressed in a red pixel image of the tissue using a filter.  The suppressed region 522 as shown in Fig. 5 includes light having a wavelength between approximately 420-580 nm ([0072-73]; Fig. 5).  This light is suppressed such each blue and green pixel values in the captured image are effectively suppressed.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Sendai with the processing steps disclosed by Ouyang with the benefit of reducing background noise in a captured image and generating an image tailored to a particular surgical application (Ouyang [0072]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020013512 A1
US 20160041098 A1
US 20200364862 A1
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795